          Case 1:19-cv-11878-ADB Document 8 Filed 10/10/19 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

__________________________________________
                                          )
SCOTTSDALE INSURANCE COMPANY              )
                                          )
       Plaintiff                          )
                                          )
v.                                        )
                                          )                    C.A. No. 1:19-CV-11878-ADB
MRH INDIAN ENTERPRISES LLC                )
d/b/a A PLUS WASTE RECYCLING AND          )
RON C. HIGH, JR.                          )
                                          )
       Defendants                         )
                                          )
__________________________________________)


    DEFENDANTS’ MOTION TO DISMISS OR IN THE ALTERNATIVE TO STAY


       NOW come the defendants MRH Indian Enterprises, LLC d/b/a A Plus Waste Recycling

and Ron C. High, Jr. and respectfully move that this Honorable Court dismiss the plaintiff’s

complaint for declaratory judgment or in the alternative to stay the present action until the

conclusion of the underlying state court litigation.

       As reasons therefore, the defendants state that dismissal of the plaintiff’s complaint or in

the alternative to stay the present action until the conclusion of the underlying state court

litigation will best serve the interests of comity, federalism, efficiency and fairness.

       In support hereof, the defendants rely upon and incorporate herein their Memorandum of

Law in Support of their Motion to Dismiss or the Alternative to Stay.
          Case 1:19-cv-11878-ADB Document 8 Filed 10/10/19 Page 2 of 2




                                              The Defendants,
                                              By their attorneys,


                                              /s/Michael J. Sacchitella
                                              Michael J. Sacchitella, Esquire (BBO #437070)
                                              Michael G. Doton, Esquire (BBO #669201)
                                              Tufankjian, McDonald, Doton & Sacchitella
                                              25 Crescent Street
                                              Brockton, MA 02301
                                              508-583-3939
                                              sach@ahtlaw.net
                                              mdoton@ahtlaw.net

                                  CERTIFICATE OF SERVICE

I, Michael J. Sacchitella, hereby certify that this document filed through the ECF system will be
sent electronically to the registered participants as identified on the Notice of Electronic Filing
(“NEF”) and paper copies will be sent to those indicated as non-registered participants

                                                             /s/ Michael J. Sacchitella
                                                             Michael G. Doton
